Order, Supreme Court, Bronx County, entered on January 5, 1972, granting plaintiff’s motion to set aside the verdict on the first cause of action for inadequacy and ordering a new trial on the issue of damages only unless defendant stipulates to increase the verdict to the sum of $35,000, unanimously affirmed, without costs and without disbursements. Defendant’s time to stipulate is extended to 30 days after publication of this decision. The trial court properly exercised its discretion in setting the jury verdict aside for insufficiency and in granting a new trial unless defendant stipulated to pay the greater amount. Concur — Markewich, J. P., Murphy, McNally, Eager and Capozzoli, JJ.